Case 19-01253    Doc 32     Filed 10/15/19 Entered 10/15/19 20:24:58         Desc Main
                              Document     Page 1 of 9


                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA

                                               )
   ,                                           ) CaseNo. 19: 01253
 In Re:Second Progression LLC                  )
                                               )
                                               )  RESISTANCE TO MOTION
                                               )  TO DISMISS
                                               )
                                               )
                                               )
                                               )




  COMES NOW, the Debtor by and throughits undersignedattorney andrespectfully

  requests the Court to deny the Motion to Dismiss and states to the Court as follows:

  The Motion indicates the Debtor has failed to cure its initial filing deficiencies. The

  Creditor, however, fails to recognize that the case is no longer a Chapter 7

  case.The Debtor acknowledges the deficiencies in the Chapter 7 filingand filed a

  Motion to Convert to Chapter 11 which corrects the deficiencies in the Chapter 7

  filing as it no longer exists. Accordingly, the Debtor is complying with the Court’s

  September 20, 2019 order to clean up the filings. Accordingly, the Debtor’s

  mistakes and deficiencies in its Chapter 7 filing are moot.The remedy sought by the

  Creditor is simply not available to a Chapter 11 case. It is very clear the Debtor is

  seeking to convert its case to a Chapter 11.
Case 19-01253    Doc 32   Filed 10/15/19 Entered 10/15/19 20:24:58 Desc Main
                            Document      Page 2 of 9
  TheDebtor believes that reorganization is both viable and, given the track record of

  the Debtor’s operation of the properties prior to the conduct and diversion of funds

  by Wells Fargo and PNC Midland and the Receiver that form the Debtor’s

  Counterclaim, feasible. The Debtor’s Counterclaims are a substantial asset.

  The Receiver reports that the current monthly income is in excess of

  $325,000.00(Three Hundred Twenty Five Thousand Dollars) per month. Thus, the

  properties have generated close to $4,000.000.00 (Four Million Dollars) per

  yearand there have been no mortgage payments or payments to reduce the

  mortgage in three years. Prior to the breach of fiduciary duty by Wells Fargo and

  then PNC Midland and the Receiver acting jointly, the buildings were fully rented

  and paying the mortgage payments and producing monthly cash flow which

  reduced the mortgage balance from $25,500,000.00 to

  $23,500,000.00.Reorganization is sought in good faith and with the confidence that

  the Debtor can get the operation of the properties back on track if permitted to avail

  itself of the powers available in a Chapter 11 case.

  On page seven of the Motion to Dismiss, the Creditor references the Court’s

  excusal of the Receiver with the funds turnover responsibilities set out in the Code.

  This is something we are asking the court to reconsider because its vital to the

  reorganization that the debtor be a debtor in possession without the now in place

  Receiver since the Receiver has been part and parcel of the diversion of funds and

  relocating tenants in collusion with PNC.

  Given that Mr. Steve Emerson, a Member of Second Succession LLC and

  president of Aspect Inc who is also suing Deutsche Bank (arising out of the foul

  play that forms the basis of the Debtor’s Counterclaims) representing him as not

  having consented to filing bankruptcy is incorrect. Mr. Emerson is well aware of

  and has consented to the Chapter 11 fillings and stands to benefit by the Chapter
Case 19-01253     Doc 32 Filed 10/15/19 Entered 10/15/19 20:24:58 Desc Main
                           Document       Page 3 of 9
  11 and the Counterclaims. In addition, Mr. Emerson was to be a major witness to

  the foul play perpetrated by Wells Fargo and PNC Midland and the Receiver. The

  Receiver approached Mr. Emerson through Mr. Jon Viggers to see if he wanted in

  on the deal that they were putting together to run the properties into the ground and

  then form a new third-party company to acquire the properties at pennies on the

  dollar. Mr Steven Emerson reported this to the other members of the Second

  Succession LLC and Second Progression LLC.

                     ADDRESSING THE MOTION IN MORE DETAIL

1: Section one of the motion states the Debtor failed to cure its fillings –See the

discussion above.


2: In the Motion, the Secured Creditor cites legal authority appropriate to and as if the

case is a Chapter 7 case – the Court was appraised that the case was mis-filed and

we would be converting the case to a Chapter 11 and that’s why the Court ordered the

corrections of the fillings, so the Motion cannot treat the case as a Chapter 7 filing.

Therefore, anything in the Motion that treats the case as a Chapter 7 filing is wrong

and should be disregarded.


3: The Motion indicates the Debtor has failed to file the essential initial and requisite

fillings and it is not clear what direction the Debtor wishes to take. The Debtor’s

Amended filling from a Chapter 7 to a Chapter 11 shows a clear intent of the direction

the Debtor wants to take and is exactly what was discussed on the Telephonic

Hearing and is simply why the Judge allowed / ordered the Debtor to cure the fillings.

The Motion states that the Debtor’s failure to comply with the courts order is a for

cause ground for dismissal under 11 U. S.C. § 707 (a) – The Debtor did comply with

the Courts order of September 20,2019. – See the discussion above.
Case 19-01253     Doc 32    Filed 10/15/19 Entered 10/15/19 20:24:58 Desc Main
                              Document      Page 4 of 9
4: The Motion states that the Debtor filed additional documents on October 4th but the

documents woefully fell short. That date pertains to the Chapter 7 filing of Lisa

Roscoeand Jacob Danial. Even if it did pertain to the instant Debtor, the Creditor is not

prejudiced by one day. This individual Debtors were only required by the Court Order

to correct the initial fillings and have now moved to Dismiss the Chapter 7 Petitions

and Case. This cures the deficiencies. Upon receipt of the Court’s blessing to go

forward, the Debtor herein will have experienced Chapter 11 counsel who will provide

all required fillings under the Chapter 11 requirements


5: The Motion indicates that the Debtor fileda bare bones Voluntary Petition and the

undersigned was advised by the Clerk that only a Form B201, a creditor matrix and a

list of the 20 largest creditors needed to be filed under the circumstances. These have

been filed several times.


6: The Debtor attended the Telephonic Hearing by telephone.


7: The Motion indicates that Mr. Critelli indicated that the Debtor would hire a

competent Bankruptcy attorney going forward. The Debtor in this case has diligently

been looking for new counsel to further handle the Bankruptcy. The following firms

and attorney have been contacted: Hong Law Firm, Rush M. Shortly (who agreed to

come in as co-counsel if he could fit it into his schedule), Sam Marks ( who does only

Chapter 7s), Steve Wandro (tobusy), Robert Gainer (who called Mr. Critelli several

weeks before the decision was made to file for bankruptcy and offered to take over the

case but when the time did come, was not available), Joseph A. Peiffer (conflict of

interest in Mr. Pfeiffer’s opinion), the Janssen Law Firm (to busy). The pool of

attorneys who presently handle chapter 11 bankruptcies is dramatically reduced since

the Code was changed in 2005. The Debtors need additional time to seek Chapter 11

counsel in Detroit with Mr. Shortly, hopefully, as local counsel.
Case 19-01253     Doc 32   Filed 10/15/19 Entered 10/15/19 20:24:58 Desc Main
                              Document     Page 5 of 9
8: The Motion indicates that the Court granted 14 days to correct the deficiencies

which was required to filed by October 3rdfor the Chapter 7 cases. The Chapter 7

Debtors have asked to dismiss their cases or in the case of the business entities, to

convert to a Chapter 11.


9: The Motion indicates the Debtor filed 3 documents on October 4th.See responses at

paragraphs 4 and 7 above.


10: The Motion indicates that the October 4th fillings only serve to exacerbate the

fillings and the overall problems in the this case and debtor has not filed the

Declaration that is required (Form 202) and has not filed a list of the 20 largest

creditors (Form 204) and a statement of financial affairs (Form 207). See Paragraph 5

above. The Debtor filed exactly what the Clerk indicated at the time of the filing and if

the Chapter 11 filing requires additional forms to be filed, the forms will be filed after

the courts blessing to move forward with the Voluntary Chapter 11.


11: The Motion indicates that nothing of record supports that Debtor obtained

appropriate membership authority to commence this case. The Chapter 11 filling were

openly discussed with all Members of Second Succession LLC and Second

Progression LLC including member Steven Emerson and further Steven Emerson is a

counter Plaintiff in the underlying action and his company Aspect INC also has a claim

in the underlying case. (Note: the footnotes in the motion to dismiss only indicate that

there is question whether the Debtor had obtained appropriate authorization and is

based on hearsay discussion).


12: The Motion indicates that another purpose of providing Debtor additional time was

to enable Debtor to engage counsel to provide direction with regard to the Bankruptcy

fillings – This is not correct; the Chapter 7 Debtors wereto correct the fillings. As

discussed above, the entity Debtors are diligently and we indicated that we were
Case 19-01253     Doc 32 Filed 10/15/19 Entered 10/15/19 20:24:58 Desc Main
                           Document      Page 6 of 9
seeking new counsel to handle the ongoing Bankruptcy and we are doing so, the

Court’s Order does not indicate that the entities have to have new counsel, it only

indicates that the Chapter 7 Debtors need to correct the fillings


14: The Motion indicates Debtor’s October 4th filling wishes to proceed in a Chapter 11

and which is contrary to Mr. Critellii’s representations at the September 20th hearing

that the entity was going to proceed in a Chapter 7, this incorrect, the Debtors

intended to convert from a involuntary Chapter 7 to a Voluntary Chapter 11 filling.


15: The motion indicates that the fillings were filed in Bad Faith for the purpose of

delaying the State Court Action. The Motion cites no authority and cannot cite

authority that a Bankruptcy filing to stay a sale of real estate is per se bad faith. The

Foreclosure Order resulted from failure to resist the summary judgment motion not

some sort of bad faith by the Debtor. The Counterclaims and Cross Claims are alive

and well and are substantial assets for the Trustee to pursue as part of the re-

organization.


The Debtors jointly were unaware of the entry of the Foreclosure Order until they

received Notice of the Sheriff’s Sale. At that point, and with very little time before the

Sheriff’s Sale, they determined that a bankruptcy filing was necessary. An

unsuccessful attempt was made then to find bankruptcy counsel in Cedar Rapids to

handle the filings. Accordingly, the Debtors’ counsel proceeded to file the documents

necessary to commence bankruptcy cases for all the Debtors. The filings were not

correctly done which the Debtors regret. The Debtors have been trying to sort out the

errors made since then.


The Bankruptcy Code has always had accommodation for emergency filings. An

emergency filing may be called for in the case of a surprise turn of events as is the
Case 19-01253     Doc 32     Filed 10/15/19 Entered 10/15/19 20:24:58 Desc Main
                               Document     Page 7 of 9
situation in this case. This does not make the filing a bad faith filing but simply a filing

with inadvertent errors using the public national forms available on the Court website.


18: The Motion disregards the basic fact that the Secured Creditor, even as a holder in

due course, does not have a right to foreclose on real property when the loan

was forced intodefault by the conduct of the agents of the Secured Creditor who

did nothing whatsoever to mitigate the damages from the deliberate acts of its

agents, Wells Fargo and PNC Midland and the Receiver.


The public purpose of the Bankruptcy Code and process is to give Debtors a fresh

start. This case certainly meets that criterion from the entry of an order for foreclosure,

to the failure of the secured creditor to mitigate the damages arising from the acts of

its agents, and the misfortune of the Debtor to retain counsel inexperienced in Chapter

11 bankruptcy filings, this corporate Debtordeserves a freshy start. This is a multi-

asset case given the Debtors 1) Counterclaims and 2) Cross Claims, plus yet another

3) claim against the original lender (the Basis Group) that was dismissed from the

state court proceedings without prejudice, as well as a 4) malpractice suit against

Shuttleworth and Ingersoll in Linn County District Court (Roscoe et. al. v. Prowell, et.

al. , Case No. LACV091673) being handled by Mr. Joe Cacciatore for the Debtors

concerning themishandling of the loan closing with the Basis Group. Demonstrably the

Debtor has the means and the experience to get these properties back on their feet

financially to the benefit of the City of Cedar Rapids, Eastern Iowa generally and the

investors of the Debtor.


 WHEREFORE, the Debtor respectfully requests the Court to deny the Motion to

Dismiss and to permit the Debtor to proceed with a Chapter 11 Bankruptcy and to give

the Debtor adequate time to retain experienced Chapter 11 bankruptcy counsel for

this complex commercial case
Case 19-01253      Doc 32    Filed 10/15/19 Entered 10/15/19 20:24:58   Desc Main
                               Document     Page 8 of 9




 Original filed by Efiling


                                                _/s/MarkA.Critelli
                                                Critelli Law Firm
                                                P.C. 2924 104th
                                                Urbandale, Iowa 50322
                                                (515) 255-8750
                                                (515) 255-0906 (fax)
                                  mark@critellilawfirm.com
                              ATTORNEY FOR DEBTOR ROSCOE
Case 19-01253   Doc 32   Filed 10/15/19 Entered 10/15/19 20:24:58   Desc Main
                           Document     Page 9 of 9
